Citation Nr: 1632490	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for hand disability. 

2.  Entitlement to service connection for a right hand disability.  

3.  Whether new and material evidence has been submitted to reopen the service connection claim for nervous condition.  

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for pancreatitis.  

6.  Entitlement to service connection for bilateral pes planus. 

7.  Entitlement to service connection for left knee disability. 

8.  Entitlement to service connection for right knee disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy on active duty from August 1985 to August 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Although a notice of disagreement was not timely filed after the December 2011 rating decision, additional VA and private treatment records, along with Social Security Administration records were received within one year of the rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The Veteran testified before the undersigned Veterans Law Judge in May 2016.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claims for right hand disability, bilateral pes planus, pancreatitis, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied a February 1995 service connection claim for a hand disability.  The Veteran was notified of his appellate rights and did not appeal the decision.  New and material evidence was not received within one year of its issuance. 

2.  Additional evidence received more than one year since the May 1995 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for hand disability, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran also filed a February 1995 service connection claim for a nervous condition.  The May 1995 rating decision did not grant the service connection claim on the basis that it was not well grounded.  He was notified of his appellate rights and did not appeal the decision.  New and material evidence was not received within one year of its issuance. 

4.  Additional evidence received more than one year since the May 1995 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for nervous condition, and raises a reasonable possibility of substantiating the claim.  

5.  Depressive disorder not otherwise specified (NOS) with anxiety disorder NOS had its onset in service.   

6.  A left knee disability other than genu varus was not noted upon entrance into active duty.  

7.  A left knee disability, currently diagnosed as left knee strain, had its onset in service.  
   

CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final as to the service connection claims for hand disability and nervous condition.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  The evidence received since the May 1995 rating decision is new and material, and the service connection claims for hand disability and nervous condition are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for depressive disorder NOS with anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    

4.  The criteria for entitlement to service connection for a left knee disability, diagnosed as left knee strain, are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for a hand disability and nervous condition.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2015).  

A May 1995 rating decision denied the service connection claim for a hand disability on the basis that a March 1987 injury to the right hand was an acute injury with no residuals and the separation examination notes ulnar deviation of fingers of the right hand from a pre-service injury.  The May 1995 rating decision also determined that the service connection claim for nervous condition was not well grounded.    

The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The May 1995 rating decision included a review of the Veteran's service treatment records.  In May 2011, the Veteran stated that he had copies of service treatment records and that he would submit his copies of his records to VA.  His dental service records are now associated with the claims file but are not relevant to his service connection claims.  It appears that duplicative service treatment records are also now associated with the claims file and the original service treatment records were reviewed and considered in the May 1995 rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.    

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Pursuant to Shade v. Shinseki, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  24 Vet. App. 110, 118 (2010).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

New and material evidence has been submitted.  During the May 2016 hearing, the Veteran's spouse testified that she knew the Veteran before he entered military service and that she observed a change in his personality and behavior after his release from military service.  Also at the hearing, the Veteran testified that his current hand disability is related to an incident when he punched a glass window.  He asserts this incident was caused by his psychiatric disorder.  A February 2012 VA treatment record notes that the Veteran reported that he has had a "crooked" right hand since he was 18 years old, which is approximately the age he served in the military.    

This evidence relates to an unestablished fact necessary to substantiate the claim.  The testimony of the Veteran's wife is new and material evidence as it provides evidence that the Veteran's psychiatric symptoms began during service.  As to the right hand disability, the Veteran asserts that his right hand disability is related to an incident of punching a glass window, which he believes was caused by anger issues related to his psychiatric condition.  Moreover, the February 2012 VA treatment record appears to indicate that the Veteran reported onset of right hand disability in service.  Given the low standard set forth in Shade and since the Board has granted service connection for an acquired psychiatric disorder in this decision, new and material evidence has been submitted as to the right hand disability as well.  Accordingly, the service connection claims are reopened.    

Service Connection Claims 

Laws and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Acquired Psychiatric Disorder 

The Veteran contends that he has a psychiatric disability that had its onset in service and that has continued since service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

His service treatment records reveal that he had a normal psychiatric evaluation upon entry into service in August 1985.  Although the Veteran had a normal psychiatric evaluation upon separation from service in August 1988, he did report feelings of depression, excessive worry, and nervous trouble.  On his August 1988 report of medical history, a physician wrote that the Veteran reported that he feels depressed and nervous at times.

In November 2011, the Veteran was afforded a VA examination and the examiner diagnosed the Veteran with depressive disorder NOS and anxiety disorder NOS.  The examiner stated that the Veteran's depression and anxiety have occurred since childhood and referred to the anxiety and depression as pre-existing service.  The examiner opined that the psychiatric symptoms were less likely than not caused by or the result of his military service and that his childhood symptoms were worsened after a family tragedy in 1991.  However, the Board does not find this medical opinion to be probative as the Veteran was found sound upon entrance into service regarding his psychiatric condition.      

During the May 2016 hearing, the Veteran testified that he began having psychiatric symptoms during service before the 1991 family tragedy.  The Veteran's wife also testified that she knew the Veteran prior to his military service.  She described changes in his personality and his behavior after his return from military service.  She stated that she observed changes in his behavior and mood since service.  The testimony of the Veteran's wife is competent as she reported her personal observations of the Veteran's behavior prior to and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, her statements that the Veteran's behavior changed while he was in the military are credible as these statements are supported by the contemporaneous evidence of the Veteran reporting depressive and nervous symptoms on his August 1988 report of medical history.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board finds the testimony of the Veteran's wife that his psychiatric condition began in service and continued since service to be highly probative.    

In light of the service treatment records which reveal that the Veteran reported feelings of depression, excessive worry, and nervous trouble upon separation from service, and the competent and credible lay statements from the Veteran's spouse which describe behavioral changes after his return from service, the Board finds that service connection for depression NOS with anxiety NOS is warranted.  The Veteran testified during the May 2016 hearing that a grant of any psychiatric disability would satisfy his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Left Knee Disability 
  
The Veteran contends that he has a left knee disability that had its onset in service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran contends that he has experienced problems with "locking" since service.  

The Veteran was noted to have abnormal lower extremities upon enlistment into service.  Mild genu varus was noted on the August 1985 enlistment examination report.  Although mild genu varus was noted upon entry into service, the Veteran is presumed sound as to other knee disabilities.  38 U.S.C.A. § 1111 (West 2014).  

In June 1988, the Veteran reported knee pain for approximately four days and that he was experiencing buckling of the knee.  He was diagnosed with a left lateral meniscus tear.  On the August 1988 report of medical history, the Veteran reported yes to knee problems and the physician noted the Veteran's history of torn lateral meniscus in June 1988.      

The Veteran afforded a VA examination in November 2011 and provided a diagnosis of a left knee strain.  The examiner opined that the current diagnosis of left knee strain is not related to service because there is no x-ray evidence of a chronic disabling condition of the knee.  However, the examiner did not discuss the Veteran's June 1988 left lateral meniscus tear.  Thus, this examination report is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based on an inaccurate factual premise has little probative value).

Given the in-service diagnosis of left lateral meniscus tear and the Veteran's lay statements of problems associated with "locking" since service, and after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a left knee disability is warranted.  The Veteran testified during the May 2016 hearing that the grant of any left knee disability would satisfy his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, service connection for a left knee disability, currently diagnosed as left knee strain, is warranted.   


ORDER

New and material evidence has been submitted to reopen a service connection claim for hand disability. 

New and material evidence has been submitted to reopen a service connection claim for nervous condition.  

Service connection for depressive disorder NOS with anxiety disorder NOS is granted.  

Service connection for a left knee disability, currently diagnosed as left knee strain, is granted.  


REMAND

The August 1985 enlistment examination noted that the Veteran had abnormal lower extremities, to include mild pes planus.  It appears to be his contention that his pes planus increased in symptomatology during service and that the constant walking and marching impacted his feet.  He further states that he sought treatment for his feet during service.  See February 2013 statement and May 2016 Board hearing.  An October 1985 service record notes that he had peeling at the soles of his feet with a notation of "plantar foot."  A December 2010 VA treatment record noted bilateral pes planus deformity.  As such, this claim must be remanded in order to afford the Veteran a VA examination to determine whether his pes planus increased in severity during service.      

As for the Veteran's right hand disability, his entrance examination was normal as to the upper extremities.  Thus, the presumption of soundness attaches.  His service treatment records show that in March 1987 he experienced a trauma to the right hand.  He was involved in a fight and punched the opponent, which caused an injury.  His right hand was swollen and appeared deformed at the first digit with tenderness at the second and third metacarpals.  No significant radiographic abnormalities were noted.  The August 1988 separation examination report noted abnormal upper extremities with an ulnar deviation of fingers of the right hand which date from a stab wound prior to enlistment.  However, this notation of a pre-service injury is insufficient to rebut the presumption of soundness at entrance.  38 U.S.C.A. § 1111.  

Moreover, the Veteran contends that his right hand disability may be related to his psychiatric issues.  He states that he punched his hand through a glass window as a result of his psychiatric disability and this incident caused his right hand disability.  A January 1993 post-service emergency room record reveals that the Veteran punched his hand through a glass window.  As such, a VA examination is required. The examiner should opine as to whether it is at least as likely as not that any currently diagnosed right hand disability had its onset in or is otherwise related to service.  The examiner should also review the January 1993 treatment records and opine as to whether a right hand disability is caused by or aggravated by his service-connected psychiatric disorder.      

The Veteran also contends that he has a right knee disability related to service.  Mild genu varus was noted upon entry into service.  However, the Veteran is presumed sound as to other knee disabilities.  38 U.S.C.A. § 1111 (West 2014).  An October 1985 service treatment record notes that he reported right knee pain in service.  The Veteran was afforded a VA examination in November 2011.  The rationale provided by the examiner is inadequate as it did not adequately consider the Veteran's contention of his "legs locking" since service.  See July 2011 statement.  As such, a new VA examination is required to determine the nature, onset, and etiology of the right knee disability.      

The Veteran is diagnosed with pancreatitis.  A June 2007 treatment record noted that the Veteran's pancreatitis was likely related to his chronic alcohol abuse.  The November 2011 VA psychiatric examination report diagnosed him with alcohol dependence.  The Veteran should be afforded a VA examination to determine whether he has pancreatitis that had its onset in or is otherwise related to service.  The examiner should also state whether the Veteran has an alcohol abuse disorder caused or aggravated by his now service-connected psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file VA treatment records dated since October 2013.   

2.  Afford the Veteran an additional opportunity to identify any private treatment that he has received for his disabilities.  The AOJ should attempt to obtain the identified treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his pes planus, right knee disability, pancreatitis, and right hand disability.  

4.  Schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology, of his pes planus, right knee disability and right hand disability. 

(A)  As for the pes planus, the examiner should opine as to the likelihood that the Veteran's mild pes planus noted upon entrance into service increased in disability during his active service.  

The examiner should consider the October 1985 service treatment record which notes "plantar foot" and the December 2010 VA treatment record which notes pes planus deformity.  The examiner should consider the Veteran's lay contentions that marching and walking in service impacted his pes planus.      

(B) If the examiner determines that it is at least as likely as not that the Veteran's pes planus increased in disability during his active service, the examiner must provide an opinion as to the likelihood that such increase in the disability was due to the natural progression of the pes planus.  

(C) The examiner should opine as to whether it is at least as likely as not that the Veteran's right hand disability had its onset in or is otherwise related to service.  The examiner is advised that the Veteran is presumed sound upon his entry into military service as to his right hand.  The August 1988 notation of a pre-service right hand disability is of no consequence and should not be discussed in rendering an opinion.  The examiner, however, should discuss the March 1987 right hand injury.  

(D) The Veteran contends that his right hand disability is related to an incident in which he punched his hand through a glass window.  He contends that this event is related to his psychiatric disorder.  A January 1993 post-service emergency room record reveals that the Veteran punched his hand through a glass window.  The examiner should review the January 1993 treatment records and opine as to whether it is at least as likely as not that the Veteran's right hand disability is caused by or aggravated by his service-connected psychiatric disorder.  

(E)  The examiner should opine as to whether it is at least as likely as not that the Veteran's right knee strain or any other currently diagnosed right knee disability(ies) had its onset in service or is otherwise related to service.  The examiner should discuss the October 1985 service treatment record and the Veteran's July 2011 lay statement of his "legs locking" since service.   

5.  Schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology of his pancreatitis.  

(A) The examiner should opine as to whether the Veteran's pancreatitis had its onset in or is otherwise related to service. 

(B) A June 2007 treatment record noted that the pancreatitis is likely related to his chronic alcohol abuse.  The November 2011 VA examination report diagnosed him with alcohol dependence.  The examiner should opine as to whether the Veteran's alcohol dependence is caused or aggravated by his now service-connected psychiatric disorder.  

6.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


